Romero v Smith (2021 NY Slip Op 03290)





Romero v Smith


2021 NY Slip Op 03290


Decided on May 25, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 25, 2021

Before: Renwick, J.P., Webber, González, Scarpulla, JJ. 


Index No. 30537-18E Appeal No. 13917N Case No. 2020-03734 

[*1]Frank Romero, Plaintiff-Appellant,
vYvonne Smith, Defendant-Respondent.



An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, Bronx County (Mary Ann Brigantti, J.), entered on or about April 23, 2020,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated April 30, 2021,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: May 25, 2021